PER CURIAM.
Evelyn Smith appeals from a judgment entered in the Superior Court (Washington County, Harden, J.) granting the Town of Jonesboro’s motion for a judgment as a matter of law because the Smiths failed to present expert testimony on whether the Town’s volunteer fire department breached its duty of care when attempting to suppress a fire in the Smiths’ house and whether that breach proximately caused the destruction of the Smiths’ house. Because the Court is evenly divided, we affirm the judgment.
The entry is:
Judgment affirmed.